               Case 2:19-cv-01802-JCC Document 23 Filed 06/19/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    RED DOT CORPORATION, a Washington                   CASE NO. C19-1802-JCC
      Corporation,
10
                                                          MINUTE ORDER
11                              Plaintiff,
              v.
12
      THE TRAVELERS INDEMNITY COMPANY,
13    a foreign insurance company, et al.,
14                              Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to stay the case
19   (Dkt. No. 22). The parties request that the Court vacate the initial case management deadlines
20   and stay the case for six months so that the parties may investigate the matter and prepare for
21   mediation scheduled to occur on November 23, 2020. (See id. at 1–2; Dkt. No. 20.) Having
22   thoroughly considered the motion and the relevant record, the Court hereby GRANTS the
23   motion. The initial case management dates, (see Dkt. No. 20), are VACATED and this action is
24   STAYED until further order of the Court. The parties are ORDERED to file a joint status report
25   no later than December 1, 2020, advising the Court as to the status of the case and the necessity
26   of maintaining the stay.

     MINUTE ORDER
     C19-1802-JCC
     PAGE - 1
            Case 2:19-cv-01802-JCC Document 23 Filed 06/19/20 Page 2 of 2




 1        DATED this 19th day of June 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1802-JCC
     PAGE - 2
